
	

113 HR 5749 IH: State Regulatory Representation Clarification Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5749
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Lucas (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To clarify membership requirements for the Board of Directors of the Federal Deposit Insurance
			 Corporation.
	
	
		1.Short titleThis Act may be cited as the State Regulatory Representation Clarification Act of 2014.
		2.PurposesThe purposes of this Act are—
			(1)to reaffirm the importance of having the perspective of State banking regulators on the Board of
			 Directors of the Federal Deposit Insurance Corporation; and
			(2)to ensure that the Board of Directors of the Federal Deposit Insurance Corporation includes a
			 member who has served as a State banking supervisor.
			3.State banking supervisor experience on Board of Directors of the Federal Deposit Insurance
			 CorporationSection 2(a)(1)(C) of the Federal Deposit Insurance Act (12 U.S.C. 1812(a)(1)(C)) is amended by
			 striking State bank supervisory experience and inserting served as a State bank supervisor, as defined in section 3(r)(1) of this Act.
		4.Rule of constructionNothing in this Act shall be construed as affecting the appointment or reappointment of individuals
			 who were members of the Board of Directors of the Federal Deposit
			 Insurance Corporation as of January 1, 2014.
		
